Citation Nr: 1327244	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected residuals of thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9. 

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a July 2010 decision, the Board reopened the claim for service connection for degenerative disc disease of the cervical spine and remanded the matter for adjudication on the merits.  With regard to the claim for service connection for degenerative disc disease of the lumbar spine, the decision was noted to be less clear.  In its findings of facts and conclusions of law, the Board found that new and material evidence had been received to reopen both claims.  However, the order only reopened the claim for a cervical spine disability.  In the July 2010 remand, the Board discussed that the May 2007 rating decision reopened the claim for the lumbar spine disability but then denied reopening in the October 2007 statement of the case (SOC) and October 2008 supplemental statement of the case (SSOC).  The Board remanded the claim for a lumbar disability for the RO to address the underlying claim for service connection on the merits.  The Board finds that the intention of the Board, as evidenced by its findings of fact, conclusions of law, and remand for a SOC for the RO to address the claim on the merits, was to reopen the claim for a lumbar spine disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.).  Accordingly, the matters now on appeal have been characterized as reflected above.  In addition, the Board has recharacterized the issues more generally, i.e. cervical spine and lumbar spine disorders, to fully encompass the Veteran's claims.

Following the July 2010 Board remand, the Veteran presented testimony at a March 2011 personal hearing conducted at the Waco RO before a different Veterans Law Judge (VJL) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder. 

The Board subsequently remanded the case for further development in August 2011.  That development was completed, and the case was returned to the Board for appellate review.

In November 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion in February 2013, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.  No response was received.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court found that the Board has the authority to obtain and consider expert medical opinions in compliance with 38 U.S.C.A. § 7109(a) without remanding the case for initial RO consideration of such evidence, and without obtaining a waiver of such consideration from the appellant.  38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



REMAND

Reasons for Remand: To obtain VA and private treatment records.

The Board notes that physician who drafted the VHA medical opinion in February 2013 highlighted certain pieces of evidence that might be helpful in this appeal, to include any records from the time frame from 1981 to 1987.  After a detailed review of the claims files, the Board has come to the same conclusion.  

As an initial matter, the VHA examiner indicated that records from a private physical therapist, C. F., dated during the time frame from 1981 to 1987 would be important.  Parenthetically, the Board notes that evidence of record contains treatment records from that provider that detailed the Veteran had an initial screening with her in 1984.  As referenced by the examiner in the February 2013 VHA medical opinion, the Veteran's claims file also contains a compact disc (CD) from Supna Healthcare Solutions, specifically J. B., M. D., that is broken and cannot be reviewed.  On remand, the RO/AMC should make reasonable efforts to obtain the private medical records discussed above.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012). 

In addition, the VHA examiner noted that records referenced the Veteran being well without any history of neck or back injuries until a motor vehicle accident sustained on October, 20, 1990, with treatment at the Dallas VA emergency room.  The claims file also reflects that the Veteran has received VA medical treatment for his current cervical spine and lumbar spine disorders from the North Texas VA Healthcare System (HCS); however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to October 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records pertaining to the Veteran's claimed cervical spine and lumbar spine disorders (to include those from the Dallas VAMC emergency room dated on October 20, 1990, and from the North Texas VA HCS dated from October 2012 to the present) and associate the records with the Veteran's claims file.

2.  Request treatment records from private physical therapist, C. F., in Tyler, Texas, and any other treatment records identified by the Veteran.  Obtain a release from the Veteran as necessary.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  Obtain another copy of the CD from Supna Healthcare Solutions, specifically J. B., M. D., or its associated records must be obtained.  Obtain a release from the Veteran as necessary.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  After the above has been completed, the RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  After undertaking any other development found to be necessary, the RO/AMC should readjudicate the matters of entitlement to service connection for a cervical spine disorder and for a lumbar spine disorder, to include as secondary to service-connected residuals of thoracic injury with Scheuermann's disease, compression fractures of T-9 and T-10, with wedging deformities, T7-T9.  If any benefit is not granted, the Veteran and his representative should be provided a SSOC and afforded an opportunity to respond before the case is returned to the Board.  All documents sent to the Veteran should be sent his updated address of record, as supplied by the Veteran's representative in the August 2013 statement of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

